



Exhibit 10.5
FORD MOTOR COMPANY
SELECT RETIREMENT PLAN
Amended and Restated Effective as of January 1, 2017


Section 1. Introduction


On June 9, 1994, the Company established this Plan for the purpose of providing
voluntary retirement incentives to selected Company employees on U.S. payroll
who are assigned to Leadership Levels One through Five, or the equivalents of
such Leadership Levels, constituting a select group of management or highly
compensated employees.
 
Section 2. Definitions


As used in the Plan, the following terms shall have the following meanings,
respectively:


2.01
"Affiliate" shall mean, as applied with respect to any person or legal entity
specified, a person or legal entity that directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, the person or legal entity specified.



2.02
"BEP" shall mean the Ford Motor Company Benefit Equalization Plan, as amended.



2.03
"Code" shall mean the Internal Revenue Code of 1986, as amended.



2.04
"Committee" shall mean Group Vice President – Human Resources and Corporate
Services and the Executive Vice President and Chief Financial Officer (or, in
the event of a change in title, such officer's functional equivalent), and such
person or persons to whom the Group Vice President – Human Resources and
Corporate Services and the Executive Vice President and Chief Financial Officer
delegate authority to administer the Plan.



2.05
"Company" shall mean Ford Motor Company and such of the subsidiaries of Ford
Motor Company as, with the consent of Ford Motor Company, shall have adopted
this Plan.



2.06
"Compensation Committee" shall mean the Compensation Committee of the Board of
Directors of Ford Motor Company.



2.07
"Contributory Service" shall mean, without duplication, the years and any
fractional year of contributory service at retirement, not exceeding one year
for any calendar year, of the Eligible Executive under the GRP.



2.08
"Credited Service" shall mean, without duplication, the years and any fractional
year of credited service at retirement, not exceeding one year for any calendar
year, of the Eligible Executive under the GRP.



1



--------------------------------------------------------------------------------







2.09
"DB SERP" shall mean the Ford Motor Company Defined Benefit Supplemental
Executive Retirement Plan, as amended.



2.10
"DEP" shall mean the Ford Motor Credit Company Deferred Equalization Plan, as
amended.



2.11
"DEP Select Benefits" shall mean the benefits described in Section 4.04.



2.12
"Eligible Executive(s)" shall mean a full time U.S. Company employee who:



(i)    was hired or rehired prior to January 1, 2004,


(ii)    is at least age 55, taking into consideration the three additional years
of age provided under this Plan, as of the Retirement Effective Date,


(iii)    who has at least ten years of Credited Service, taking into
consideration the three additional years of service provided under this Plan, as
of the Retirement Effective Date,


(iv)    is assigned to Leadership Levels One through Five of the Company, or the
equivalents of such Leadership Levels,


(v)    is selected by the Company to participate in the Select Retirement Plan,
and

(vi)    is in good standing as of the last day of employment.


In addition to the eligibility requirements above, to receive a Select Benefit
under this Plan, the executive must meet eligibility requirements defined under
the Retirement Plans to which the Select Benefit relates after adding three
years to such employees' attained age and service required for determining
eligibility under the applicable Retirement Plan.
        
2.13
"Eligible Surviving Spouse" shall mean an individual to whom a Retired Executive
legally is married under the laws of the state or foreign jurisdiction where the
marriage took place prior to such Retired Executive's benefit commencement date
and for at least one year as of the date of the Retired Executive's death.



2.14
"ESAP" shall mean the Ford Motor Company Executive Separation Allowance Plan, as
amended.



2.15
"ESAP Select Benefit(s)" shall mean the benefits described in Section 4.03.



2.16
"Final Average Monthly Salary" shall mean "Final Average Monthly Salary" as
defined in the GRP.





2



--------------------------------------------------------------------------------





2.17
"Final Five Year Average Base Salary" shall mean the average of the final five
year-end Monthly Base Salaries immediately preceding retirement of the Eligible
Executive.



2.18
"GRP" shall mean the Ford Motor Company General Retirement Plan, as amended.



2.19
"GRP Select Benefit(s)" shall mean the monthly benefits described in Section
4.01.



2.20
"Monthly Base Salary" shall mean the monthly base salary paid to an Eligible
Executive on December 31, prior to giving effect to any salary reduction
agreement pursuant to an employee benefit plan, as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended, (i) to which
Code Section 125 or Code Section 402(e)(3) applies, or (ii) which provides for
the elective deferral of compensation. It does not include supplemental
compensation or any other kind of extra or additional compensation.



2.21
"Named Executive Officer(s)" shall mean any Chief Executive Officer that served
during the last completed fiscal year, any Chief Financial Officer that served
during the last completed fiscal year, the next three most highly compensation
executive officers at the end of the last completed fiscal year, and up to two
additional individuals who would have been among the most three highly
compensated executive officers had they been executive officers at the end of
the previous fiscal year end.



2.22
"Plan" shall mean the Ford Motor Company Select Retirement Plan, as amended.



2.23
"Plan Administrator" shall mean such person or persons to whom the Committee
shall delegate authority to administer the Plan, who does not already act as a
Committee member.



2.24
"Retired Executive" shall mean an Eligible Executive who has a Separation From
Service from the Company under the terms and conditions of this Plan on the
Retirement Effective Date.



2.25
"Retirement Effective Date" shall mean the first day of the month immediately
following or coincident with an Eligible Executive's date of Separation From
Service as designated by the Company.



2.26
"Retirement Plans" shall mean the GRP, the BEP, the DB SERP, the ESAP and the
DEP.



2.27
"Salary" shall mean salary at the basic salary rate without regard to the Code
Section 401(a)(17) limit and not including supplemental compensation, premiums,
pay for overtime, or any other kind of extra or additional compensation.



2.28
"Select Benefits" shall mean the retirement benefits described in Section 4.



3



--------------------------------------------------------------------------------







2.29
"Separation From Service" shall be determined to have occurred on the date on
which an Eligible Executive incurs a "separation from service" within the
meaning of Code Section 409A.



2.30
"DB SERP Select Benefits" shall mean the benefits described in Section 4.02.



2.31
"Special Select Benefits" shall mean the benefits described in Section 4.05.



2.32
"Specified Employee" shall mean an employee of the Company who is a "Key
Employee" as defined in Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations thereunder and disregarding Subsection
416(i)(5). A Specified Employee shall be identified as of December 31st of each
calendar year and such identification shall apply to any Specified Employee who
shall incur a Separation From Service in the 12-month period commencing April
1st of the immediately succeeding calendar year. An employee who is determined
to be a Specified Employee shall remain a Specified Employee throughout such
12-month period regardless of whether the employee meets the definition of
"Specified Employee" on the date the employee incurs a Separation From Service.
This provision is effective for Specified Employees who incur a Separation From
Service on or after January 1, 2005. For purposes of determining Specified
Employees, the definition of compensation under Treasury Regulation Section
1.415(c)-2(d)(3) shall be used, applied without the use of any of the special
timing rules provided in Treasury Regulation Section 1.415(c)-2(e) or the
special rule in Treasury Regulation Section 1.415(c)-2(g)(5)(i), but applied
with the use of the special rule in Treasury Regulation Section
1.415(c)-2(g)(5)(ii).

    
2.33
"Subsidiary" shall mean, as applied with respect to any person or legal entity
specified, (i) a person or legal entity, a majority of the voting stock of which
is owned or controlled, directly or indirectly, by the person or legal entity
specified, or (ii) any other type of business organization in which the person
or legal entity specified owns or controls, directly or indirectly, a majority
interest.



Section 3. Agreement to Participate


3.01
Effective Agreement. To participate in the Plan, an Eligible Executive must
submit to the Company a completed and signed agreement prior to receiving such
Select Benefits. The Company shall provide the applicable form agreement for
this purpose and no other agreement form shall be used for this purpose.



3.02
Revocation of Agreements. An Eligible Executive may revoke an agreement provided
in accordance with Section 3.01 by giving written notice to the Company no later
than seven (7) days after the date on which the Eligible Executive submitted a
signed agreement to the Company in accordance with Section 3.01. The Company
shall provide a revocation form for this purpose and no other revocation or form
shall be used for this purpose.



4



--------------------------------------------------------------------------------







Section 4. Calculation of Select Benefits


4.01
GRP Select Benefits. The GRP Select Benefit payable to a Retired Executive shall
be a monthly benefit in an amount equal to the difference between (X) and (Y)
where (X) is the monthly GRP benefit for such Retired Executive, determined
under the terms of the GRP in effect as of the Retirement Effective Date after
giving effect to the following adjustments:



Add three years to the Retired Executive's attained age as of the Retirement
Effective Date only for the purpose of determining the applicable early
retirement reduction factors set forth in Appendix G to the GRP and three years
to the Retired Executive's years of Credited Service and Contributory Service as
of the Retirement Effective Date, without the requirement of employee
contributions; and


Final Average Monthly Salary for a Retired Executive under the terms of this
Plan shall be determined as if the Retired Executive had been a Contributing
member and received Contributory Service for three additional years after the
Retirement Effective Date at the Retired Executive's Salary in effect as of the
date immediately preceding the Retirement Effective Date;
            
and (Y) is the monthly GRP benefit for such Retired Executive determined under
the terms of the GRP in effect as of the Retirement Effective Date, without
regard to limitations imposed by Code Sections 415 and 401(a)(17), regardless of
whether an application for GRP benefits has been submitted or actual GRP benefit
payments to the Retired Executive have commenced or been paid in full in a lump
sum payment.


The GRP Select Benefit determined as of the Retirement Effective Date shall be
an amount equal to at least a fifteen percent (15%) improvement to the monthly
GRP benefit determined as provided above for such Retired Executive under the
terms of the GRP in effect as of the Retirement Effective Date. If the Retired
Executive's benefit under the GRP is re-determined at Age 62 and One Month, the
GRP Select Benefit shall be redetermined and adjusted such that the GRP Select
Benefit shall be an amount equal to at least a fifteen percent (15%) improvement
to the GRP benefit re-determined under the terms of the GRP then in effect as of
the redetermination date. If the Retired Executive commences receiving a GRP
benefit on or after the date on which the Retired Executive attains age 65,
specifically relating to deferral of commencement or late retirement, the GRP
Select Benefit shall be determined or re-determined, as applicable, such that
the GRP Select Benefit shall be an amount equal to at least a fifteen percent
(15%) improvement to the GRP benefit determined as of the commencement date.
   


5



--------------------------------------------------------------------------------





For purposes of determining the amount of a Retired Executive's GRP Select
Benefit, the Retired Executive shall be treated as if the Retired Executive
elected to receive a GRP benefit in the form of the qualified joint and survivor
annuity benefit under the GRP if married as of the Retirement Effective Date, or
the single life annuity form of benefit under the GRP if unmarried (including, a
divorced or widowed Retired Executive) as of the Retirement Effective Date. The
amount of any GRP Select Benefit payable to a Retired Executive whose benefit
under the ESAP is not offset or reduced by the amount of any GRP benefit payable
to such Retired Executive prior to age 65 shall be increased upon the Retired
Executive's attainment of age 65 to reflect an unreduced normal retirement
benefit under the GRP.


4.02    DB SERP Select Benefits. The DB SERP Select Benefit applicable to a
Retired Executive who is otherwise eligible, or who becomes eligible, for a DB
SERP benefit under the terms of the DB SERP in effect as of the Retirement
Effective Date shall be an amount equal to the difference between (X) and (Y)
where (X) is the DB SERP benefit determined under the terms of the DB SERP after
giving effect to the following adjustments:


Add three years to the Retired Executive's attained age as of the Retirement
Effective Date and three years of Credited Service to the Retired Executive's
years of Credited Service as of the Retirement Effective Date; and


The Final Five Year Average Base Salary for a Retired Executive receiving
Credited Service immediately preceding such Retired Executive's Retirement
Effective Date under the terms of this Plan shall be determined as if the
Retired Executive had continued to receive Credited Service for three additional
years after the Retirement Effective Date at the Retired Executive's Monthly
Base Salary;
     
and (Y) is the DB SERP benefit determined under the terms of the DB SERP in
effect as of the Retirement Effective Date.


The DB SERP Select Benefit determined as of the Retirement Effective Date shall
be an amount equal to at least a fifteen percent (15%) improvement to the DB
SERP benefit determined under the terms of the DB SERP in effect as of the
Retirement Effective Date.
            
4.03    ESAP Select Benefits. The ESAP Select Benefit applicable to a Retired
Executive who is otherwise eligible, or who becomes eligible, for an ESAP
benefit under the terms of the ESAP in effect as of the Retirement Effective
Date shall be an amount equal to the difference between (X) and (Y) where (X) is
the ESAP benefit determined under the terms of the ESAP in effect as of the
Retirement Effective Date after giving effect to the following adjustments:


6



--------------------------------------------------------------------------------





    
Add three years to the Retired Executive's attained age as of the Retirement
Effective Date; and


Add three years of Credited Service and Contributory Service to the Retired
Executive's years of service as of the Retirement Effective Date;


and (Y) is the ESAP benefit calculated under the terms of the ESAP in effect as
of the Retirement Effective Date.


The ESAP Select Benefit determined as of the Retirement Effective Date shall be
an amount equal to at least a fifteen percent (15%) improvement to the ESAP
benefit determined under the terms of the ESAP in effect as of the Retirement
Effective Date.
            
The amount of any ESAP Select Benefit payable determined for any Leadership
Level One or Two Employee (or such employee's Eligible Surviving Spouse) shall
be reduced in accordance with the provisions of the ESAP.


4.04
DEP Select Benefits. The DEP Select Benefit applicable to a Retired Executive
who is otherwise eligible for a DEP benefit under the terms of the DEP in effect
as of the Retirement Effective Date, shall be an amount equal to the difference
between (X) and (Y) where (X) is the DEP benefit determined under the terms of
the DEP after adjusting Final Average Monthly Salary as if the Retired Executive
had been a Contributing member and received Contributory Service for three
additional years after the Retirement Effective Date at the Retired Executive's
Salary and (Y) is the DEP benefit determined under the terms of the DEP in
effect as of the Retirement Effective Date.



4.05
Special Select Benefits. In addition to any other Select Benefits provided under
this Plan, the Company may, in its sole discretion, provide Special Select
Benefits to certain Eligible Executives. Special Select Benefits provided to
Eligible Executives whose compensation is subject to the executive compensation
disclosure rules under the Securities Exchange Act of 1934 shall be set forth in
Appendix A. Special Select Benefits provided to Eligible Executives who are not
subject to such disclosure rules shall be set forth in a separate confidential
schedule to the Plan that is administered by the HR Director-Executive Personnel
Office. Any Special Select Benefits provided pursuant to this Section shall be
paid in accordance with the terms and conditions of this Plan, including without
limitation Section 5.



Section 5. Payment of Select Benefits


5.01
Except as otherwise provided herein, payment of Select Benefits determined under
Section 4 shall commence on or as soon as reasonably practicable after the first
day



7



--------------------------------------------------------------------------------





of the month following the date on which the Eligible Executive has a Separation
From Service.


5.02    Select Benefits shall be payable monthly from the Company's general
funds.


5.03
Notwithstanding any other provision of the Plan to the contrary, but subject to
the earning out provision of Section 7, if a Specified Employee incurs a
Separation From Service, other than as a result of such Specified Employee's
death, payment of any Select Benefit to such Specified Employee shall commence
on or as soon as reasonably practicable after the first day of the seventh month
following such Specified Employee's Separation From Service. Any Select Benefits
to which a Specified Employee otherwise would have been entitled during the
first six months following such Specified Employee's Separation From Service
shall be accumulated and paid in a lump sum payment on or as soon as reasonably
practicable after the first day of the seventh month following such Separation
From Service. Any payment delayed under this Section shall not bear interest.



5.04
Payments to a Retired Executive shall cease at the end of the month in which the
Retired Executive dies. Except as otherwise provided herein, survivor benefits,
if any, payable with respect to any Select Benefits provided under this Plan
shall be paid as follows:



(a)
GRP Select Benefits. Survivor benefits payable with respect to GRP Select
Benefits shall be paid monthly to an Eligible Surviving Spouse as determined in
accordance with Section 4.01. GRP Select Benefits payable to a Retired
Executive's Eligible Surviving Spouse shall commence as soon as reasonably
practicable following the date of such Retired Executive's death, and continue
until the death of the Eligible Surviving Spouse.



(b)
DB SERP Select Benefits. Survivor benefits are payable, with respect to DB SERP
Select Benefits, in accordance with the terms of the DB SERP.



(c)
ESAP Select Benefits. In the event of death of a Retired Executive prior to
attaining age 65, or in the event of death on or after January 1, 1981 of an
Eligible Executive who (a) has not had a Separation From Service, (b) has at
least five years of service at the Leadership Level One or Two, or its
equivalent, has at least ten years of contributory membership in the GRP, and is
at least age 55, ESAP Select Benefit payments shall be made to such Retired
Executive's or Eligible Executive's, as applicable, Eligible Surviving Spouse,
if any. Such payments shall commence as soon as reasonably practicable following
the date of such Retired Executive's or Eligible Executive's death, and continue
until the earlier of the death of such Eligible Surviving Spouse, or the end of
the month in which such Retired Executive or Eligible Executive, as applicable,
would have attained age 65.





8



--------------------------------------------------------------------------------





(d)
DEP Select Benefits. Survivor benefits payable with respect to DEP Select
Benefits shall be paid monthly to an Eligible Surviving Spouse as determined in
accordance with Section 4.04. DEP Select Benefits payable to a Retired
Executive's Eligible Surviving Spouse shall commence as soon as reasonably
practicable following the date of such Retired Executive's death, and continue
until the death of the Eligible Surviving Spouse.    



Section 6. Reduction of Minimum Age Eligibility Requirement


6.01    Under Age 55 Select Benefits. For an Eligible Executive who becomes
eligible to receive a GRP Select Benefit prior to age 55 and prior to obtaining
30 years of Credited Service, the GRP Select Benefit shall be payable
exclusively under this Plan until such Eligible Executive reaches age 55. When a
benefit becomes payable at age 55 to the Eligible Executive under the GRP, the
amount of the GRP Select Benefits shall be reduced by the benefit amount payable
at age 55 from the GRP and the BEP. If the Eligible Executive is paid a lump
sum, or an immediate annuity equivalence of a lump sum, under the GRP, the GRP
Select Benefit at age 55 will be reduced by the amount of the monthly GRP and
BEP annuity that otherwise would have been payable at age 55.


Select Benefits payable as a result of an Eligible Executive being selected to
receive Select Benefits prior to age 55 are not an acceleration of benefits
under this Plan in violation of Code Section 409A.


6.02    Subsidiary Retirement Plans. If an Eligible Executive under age 55 would
have become eligible for a regular early retirement benefit from a Subsidiary's
retirement plan if the Eligible Executive had remained in Subsidiary employment
until the minimum age or service eligibility requirements under such
Subsidiary's plan were met, this Plan shall pay an additional benefit in an
amount equal to the Subsidiary early retirement benefit that would have been
paid if the minimum eligibility requirements had been met on the Retirement
Effective Date. The payment shall cease at such time as the regular early
retirement benefit from the Subsidiary's plan becomes payable. If the
Subsidiary's plan shall pay only a deferred vested benefit at age 55, payment of
any Select Benefit provided under this Plan to an Eligible Executive shall be
reduced by the amount of the deferred vested or survivor's benefit payable under
such Subsidiary plan. Select Benefits provided under this Plan to an Eligible
Executive shall cease upon the Eligible Executive's death. Survivor benefits, if
any, shall cease upon the Eligible Surviving Spouse's death. The amounts payable
pursuant to this paragraph shall be in addition to any other Select Benefits
that otherwise may be payable under this Plan.


Section 7. Earning Out Conditions


Notwithstanding anything in the Plan to the contrary, the right of any Retired
Executive to receive Select Benefits payments hereunder for any month shall
accrue, and such payments shall be payable (subject to Section 5), only if,
during the entire period from the date of such Retired Executive's


9



--------------------------------------------------------------------------------





Separation From Service to the end of such month in which payment otherwise
would be made, such Retired Executive shall have earned out such payment by
refraining from engaging in any activity that is directly or indirectly in
competition with any activity of the Company or any Subsidiary or Affiliate
thereof.


In the event of a Retired Executive's nonfulfillment of the condition set forth
in the immediately preceding paragraph, no further payment shall be paid to such
Retired Executive or Eligible Surviving Spouse; provided, however, that the
nonfulfillment of such condition may at any time (whether before, at the time
of, or subsequent to, termination of the Retired Executive's employment) be
waived in the following manner:


(1)
with respect to any such Retired Executive who, at any time, shall have been a
member of the Board of Directors, a Leadership Level One employee or a Named
Executive Officer, such waiver may be granted by the Compensation Committee upon
its determination, in its sole discretion, that there shall not have been, and
will not be, any substantial adverse effect upon the Company or any Subsidiary
or Affiliate thereof by reason of the nonfulfillment of such condition; and



(2)
with respect to any other such Retired Executive, such waiver may be granted by
the Committee upon its determination, in its sole discretion, that there shall
not have been and will not be any such substantial adverse effect upon the
Company or any Subsidiary or Affiliate thereof by reason of the nonfulfillment
of such condition.



Notwithstanding anything to the contrary herein, Select Benefit payments shall
not be paid to, or with respect to, any person as to whom it has been determined
that such person at any time (whether before, or subsequent to, termination of
the Retired Executive's employment) acted in a manner inimical to the best
interests of the Company. Any such determination shall be made by (i) the
Compensation Committee with respect to any Retired Executive who, at any time,
shall have been a member of the Board of Directors, a Leadership Level One
employee or a Named Executive Officer, and (ii) the Committee with respect to
any other Retired Executive, and shall apply to any amounts payable after the
date of the applicable committee's action hereunder, regardless of whether the
Retired Executive has commenced receiving Select Benefits. Conduct which
constitutes engaging in an activity that is directly or indirectly in
competition with any activity of the Company or any Subsidiary or Affiliate
thereof shall be governed by the preceding paragraphs of this Section and shall
not be subject to any determination under this paragraph.
    
Section 8. General Provisions


8.01    Plan Administration and Interpretation.


(a)
Notwithstanding any other provisions of the Plan to the contrary, the terms of
the Plan shall determine the benefits payable to any person under the Plan, and
no person shall be eligible for any benefit under the Plan that would be
inconsistent with such terms.





10



--------------------------------------------------------------------------------





(b)
Except as otherwise provided, full authority to administer and interpret this
Plan shall be vested in the Committee. The Committee is authorized, in its sole
discretion, from time to time, to establish such rules and regulations as it
deems appropriate for the proper administration of the Plan, and to make such
determinations under, and such interpretations of, and to take such actions in
connection with, the Plan as it deems necessary or advisable. Each
determination, interpretation, or other action hereunder by the Committee shall
be final, binding and conclusive upon all persons for all purposes under the
Plan. The Committee may act, in its sole discretion, to delegate administrative
and interpretative authority under this Section to the Plan Administrator.



(c)
In the event that an Article, Section or paragraph of the Code, Treasury
Regulations, or Retirement Plans is renumbered, such renumbered Article, Section
or paragraph shall apply to applicable references in this Plan.



8.02
Local Payment Authorities. The Vice President and Treasurer and the Assistant
Treasurer (or, in the event of a change in title, such officer's functional
equivalent) may act individually to delegate authority to administrative
personnel for purposes of paying benefits under the Plan to any person.



8.03
Deductions. The Company may deduct from any payment of Select Benefits to a
Retired Executive or Eligible Surviving Spouse any and all amounts owed to it by
such Retired Executive, Eligible Surviving Spouse, or any person, for any
reason, and all taxes required by law or government regulation to be deducted or
withheld.



8.04
Tax Liabilities. The Company has no duty to design its compensation policies in
a manner that minimizes an individual's tax liabilities, including tax
liabilities arising as a result of Select Benefits provided under the Plan. No
claim shall be made against the Plan relating to tax liabilities arising from
employment with the Company and/or compensation or benefit arrangements
sponsored or maintained by the Company, including this Plan.



8.05
No Contract of Employment. The Plan is an expression of the Company's present
policy with respect to Eligible Executives; it is not a part of any contract of
employment. No Eligible Executive, Retired Executive, Eligible Surviving Spouse
or any other person shall have any legal or other right to any benefit under
this Plan.



8.06
No Company Reemployment. A Retired Executive shall not be eligible for
reemployment by the Company either directly or indirectly through an agency or
otherwise. This includes, but is not limited to, employment of a Retired
Executive by the Company as a supplemental employee, independent contractor,
consultant, advisor, or agency employee, regardless of the length of employment.
It also includes employment of a Retired Executive by a sole or single source
supplier to the Company, or employment by any supplier of the Company if the
responsibilities of the Retired Executive relate primarily to the Company's
business with the supplier,



11



--------------------------------------------------------------------------------





and are not merely incidental to the performance of the Retired Executive's
other job duties.


This re-employment prohibition may be waived if the proposed employment advances
the strategic interests of the Company or is otherwise determined to be in the
best interests of the Company provided that, under the waiver, the employment
arrangement does not permit the Retired Executive to perform 50% or more of a
full-time position and such Retired Executive receives less than 50% of any
compensation earned during the final three full calendar years of employment (or
if less, such lesser period). Requests for reemployment of a Retired Executive
may be reviewed by (i) for a Retired Executive employed at a Leadership Level of
LL5 through LL3 prior to Separation From Service, the Director of Personnel
Relations and Employee Policies (or, in the event of a change in title, such
director's functional equivalent), (ii) for a Retired Executive employed at a
Leadership Level of LL2 prior to Separation From Service, the Director of
Personnel Relations and Employee Policies, the Group Vice President, Human
Resources & Corporate Services, and the Executive Personnel Committee (EPC) (or,
in the event of a change in title or name, such officer's functional
equivalent), or (iii) for a Retired Executive employed at a Leadership Level of
LL1 prior to Separation From Service, the Compensation Committee. The Retired
Executive shall furnish such information about the proposed reemployment as is
reasonably requested to evaluate the request. Said individuals, the EPC, and/or
the Compensation Committee who are authorized to review requests for
re-employment shall have sole and absolute discretion to determine whether the
request for reemployment violates this provision and any such determination is
final and binding on all parties and is not subject to further review.


In the event a Retired Executive becomes reemployed in violation of this Section
without obtaining a waiver, the Company may take such action, other than
suspending payment of Select Benefits, as is reasonably necessary, in the
Company's sole discretion, to enforce the provisions of this Section. Such
action may include forfeiting a Retired Executive's Select Benefits if the
Retired Executive becomes employed by a sole or single source supplier to the
Company, or employed by any supplier of the Company if the responsibilities of
the Retired Executive relate primarily to the Company's business with the
supplier, and are not merely incidental to the performance of the Retired
Executive's other job duties, and the Retired Executive did not obtain a
determination that such employment does not violate this Section or a wavier of
the reemployment condition prior to commencing such employment.


Notwithstanding anything in this Section to the contrary, no determination or
waiver shall permit reemployment if such reemployment would result in adverse
tax consequences to the Retired Executive under Code Section 409A.


8.07
Select Benefits Not Funded. The Company's obligations under this Plan shall not
be funded. Select Benefits under this Plan shall be payable only out of the
general funds of the Company.



12



--------------------------------------------------------------------------------







8.08
Continuing Plan. The Plan shall be an ongoing Plan and shall be made available
at the discretion of the Company. The Company may designate certain periods
within a calendar year in which offers of Select Benefits may be made and may
provide that no offers of Select Benefits may be accepted before or after
designated dates within a calendar year. The Company also may limit the offer of
Select Benefits to those within a designated salary roll or band. Select
Benefits may be combined with additional types of termination incentives or
separation programs upon the direction of the Company. Provisions of such other
termination incentives or separation programs are not governed by the terms of
this Plan.



8.09
Governing Law. Except as otherwise provided under Federal law, the Plan, and all
rights thereunder, shall be governed, construed and administered in accordance
with the laws of the State of Michigan.



8.10
Amendment or Termination. The Company shall have the right to amend, modify,
discontinue or terminate this Plan, in whole or in part, at any time, without
notice; provided, however, that no distribution of Select Benefits shall occur
upon termination of this Plan, unless applicable requirements of Code Section
409A have been met. Notwithstanding anything to the contrary herein, benefits
payable under this Plan remain subject to the claims of the Company's general
creditors at all times.



8.11
Terms Not Otherwise Defined. Capitalized terms not otherwise defined in this
Plan shall have the same meanings ascribed to such terms under the applicable
Retirement Plans.



8.12
No Alienation of Benefits. An Eligible Executive may not assign or alienate any
Select Benefits, and the Plan will not recognize a domestic relations order that
purports to assign any Select Benefit to another person.



8.13
Recovery of Overpayment. Any individual shall repay promptly any and all Select
Benefits received by the individual to which the individual is not entitled.
Written notice of any overpayment, the amount owed and actions that may be taken
in connection with the overpayment will be sent to the individual. If an
individual fails to make timely repayment, this Plan shall proceed to recover
the overpaid amount. This Plan reserves the right to initiate formal recovery
action through the use of a collection agency or through any applicable legal
proceedings.



Section 9. Code Section 409A


(a)
The provisions of Code Section 409A are incorporated into the Plan by reference
to the extent necessary for any benefit provided under the Plan that is subject
to Code Section 409A to comply with such requirements and, except as otherwise
expressly determined by the Company, the Plan shall be administered in
accordance with Code Section 409A as if the requirements of Code Section 409A
were set forth herein. The Company reserves the right to take such action, on a
uniform and consistent basis, as



13



--------------------------------------------------------------------------------





the Company deems necessary or desirable to ensure compliance with Code Section
409A, and applicable additional regulatory guidance thereunder, or to achieve
the goals of the Plan without having adverse tax consequences under this Plan
for any employee or beneficiary. Unless determined otherwise by the Company, any
such action shall be taken in a manner that will enable any benefit provided
under the Plan that is intended to be exempt from Code Section 409A to continue
to be so exempt, or to enable any benefit provided under the Plan that is
intended to comply with Code Section 409A to continue to so comply.


(b)
In no event shall any transfer of liabilities to or from this Plan result in an
impermissible acceleration or deferral of Select Benefits under Code Section
409A. In the event such a transfer would cause an impermissible acceleration or
deferral under Code Section 409A, such transfer shall not occur.



(c)
In no event will application of any eligibility requirements under this Plan
cause an impermissible acceleration or deferral of any Plan benefits under Code
Section 409A.



(d)
In the event a Retired Executive who is receiving or is entitled to receive,
Select Benefits is reemployed following a Separation From Service, distribution
of any Select Benefits shall not cease or be deferred upon such Retired
Executive's reemployment.

(e)
After receipt of any benefits under the Plan, the obligations of the Company
with respect to such benefits shall be satisfied and no Eligible Executive,
Eligible Surviving Spouse, beneficiary, or other person shall have any further
claims against the Plan or the Company with respect to Plan benefits.



Section 10. Claim for Benefits


10.01
Denial of a Claim. A claim for benefits under the Plan shall be submitted in
writing to the Plan Administrator. If a claim for benefits or participation is
denied in whole or in part by the Plan Administrator, the claimant will receive
written notification within 90 days from the date the claim for benefits or
participation is received. Such notice shall be deemed given upon mailing, full
postage prepaid in the United States mail or on the date sent electronically to
the claimant. If the Plan Administrator determines that an extension of time to
consider a claim and render a decision is needed, written notice of the
extension shall be furnished to the claimant as soon as practical.

10.02
Review of Denial of Claim. In the event that the Plan Administrator denies a
claim for benefits or participation, the claimant may request a review by filing
a written appeal. If the appeal is from an active Leadership Level One employee,
a Named Executive Officer or any individual who, at any time, shall have been a
member of the Board of Directors, the appeal will be heard by the Compensation
Committee. If the appeal is from any other appellant, the appeal will be heard
by the Committee. All appeals must be filed within sixty (60) days of the date
of the written notification of denial. The appeal will be considered and a
decision shall be rendered within 90



14



--------------------------------------------------------------------------------





days from the date the appeal is received. Under special circumstances, an
extension of time to consider the appeal and render a decision may be needed, in
which case a decision shall be rendered as soon as practical. In the event such
an extension of time is needed to consider the appeal and render a decision,
written notice of such time extension shall be provided to the appellant.


10.03
Decision on Appeal. The decision on review of the appeal shall be in writing.
Such notice shall be deemed given upon mailing, full postage prepaid in the
United States mail or on the date sent electronically to the appellant.
Decisions rendered on the appeal are final and conclusive and are only subject
to the arbitrary and capricious standard of judicial review.



10.04
Limitations Period. No legal action for benefits under the Plan may be brought
against the Plan until after the claim and appeal procedures have been
exhausted. Legal actions under the Plan for benefits must be brought no later
than two (2) years after the date of the denial of the appeal. No other action
may be brought against the Plan more than six (6) months after the date of the
last action that gave rise to the claim.

10.05
Venue. An individual shall only bring an action in connection with the Plan in
the United States District Court for the Eastern District of Michigan.





15



--------------------------------------------------------------------------------





Appendix A
Special Select Benefits


Named Executive Officers


Section 1. Special Select Benefits Based on Notional Service and Salary


Special Select Benefits will be provided to each Eligible Executive listed in
Subsection 1.05 below for the period of time during which such Eligible
Executive did not receive a cash base salary from the Company by determining the
Select Benefits that otherwise would have been provided to such Eligible
Executive for such period using notional service and salary as follows; provided
that, in no event shall an Eligible Executive receive both Select Benefits and
Special Select Benefits for the same period of service:


1.01
Contributory Service. Contributory Service, if any, for each such Eligible
Executive for any period of time during which the Eligible Executive did not
receive a cash base salary shall be determined by the Committee, in its sole
discretion, based on the contributory service the Eligible Executive would have
accrued had the Eligible Executive participated in the GRP on a contributory
basis during such period of time.



1.02
Credited Service. Credited Service, if any, for each such Eligible Executive for
any period of time during which the Eligible Executive did not receive a cash
base salary shall be determined by the Committee, in its sole discretion, based
on the service the Eligible Executive would have accrued had the Eligible
Executive participated in, and accrued credited service under, the GRP during
such period of time.



1.03
Monthly Base Salary. Monthly Base Salary for each such Eligible Executive shall
be determined by the Committee, in its sole discretion, based on a notional
monthly base salary for the period of time during which the Eligible Executive
did not receive a cash base salary.



1.04
Final Average Monthly Salary. Final Average Monthly Salary for each such
Eligible Executive shall be determined by the Committee, in its sole discretion,
based on a notional monthly base salary for the period of time during which the
Eligible Executive did not receive a cash base salary.



1.05
Affected Eligible Executives. The following Eligible Executive's Special Select
Benefits shall be determined in accordance with this Section:



William Clay Ford, Jr.






16

